Case: 21-102     Document: 10   Page: 1    Filed: 12/22/2020




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               In re: VINODH RAGHUBIR,
                          Petitioner
                   ______________________

                         2021-102
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims in No. 1:20-cv-00388-EGB, Senior
Judge Eric G. Bruggink.
                 ______________________

               ON PETITION AND MOTION
                  ______________________

PER CURIAM.
                        ORDER
    Vinodh Raghubir files a “Petition for Writ of Prohibi-
tion and/or Mandamus” from the August 28, 2020 decision
of the United States Court of Federal Claims dismissing
his complaint for lack of subject matter jurisdiction. ECF
No. 2. Mr. Raghubir also moves to waive fees and for leave
to proceed in forma pauperis. ECF Nos. 5 and 6. The
United States opposes the motion to waive the docketing
fee and moves for summary affirmance. ECF No. 9.
    Mr. Raghubir, who is currently incarcerated in a Flor-
ida state prison, filed the underlying complaint at the
Court of Federal Claims, alleging a conspiracy among state
Case: 21-102     Document: 10      Page: 2     Filed: 12/22/2020




2                                               IN RE: RAGHUBIR




and federal judges and officials to imprison him, false im-
prisonment, and denial of his civil rights. On August 28,
2020, the Court of Federal Claims sua sponte dismissed the
complaint for lack of jurisdiction. On October 15, 2020, Mr.
Raghubir filed this petition.
    We must deny Mr. Raghubir’s petition. A party seek-
ing a writ of mandamus or prohibition bears the burden of
demonstrating to the court that it has no “adequate alter-
native” means to obtain the desired relief, Mallard v. U.S.
Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 309 (1989),
and that the right to issuance of the writ is “clear and in-
disputable,” Will v. Calvert Fire Ins., 437 U.S. 655, 666
(1978) (internal quotation marks omitted). Mr. Raghubir
has not established a clear and indisputable right to relief
or that a direct appeal from the judgment would not be an
adequate remedy.
     Although we may treat his petition as a notice of ap-
peal, we see no reason to allow this matter to proceed fur-
ther. See 28 U.S.C. § 1915(e)(2)(B) (“[T]he court shall
dismiss the case at any time if the court determines that .
. . [the] appeal . . . is frivolous . . . .”). The only jurisdic-
tional grant of possible relevance here, the Tucker Act,
gives the Court of Federal Claims authority over claims for
money damages against the United States based on a
source of substantive law that “can fairly be interpreted as
mandating compensation by the Federal Government.”
United States v. Navajo Nation, 556 U.S. 287, 290 (2009)
(citations and internal quotation marks omitted). Mr.
Raghubir raises no non-frivolous argument that the Court
of Federal Claims erred in concluding that his claims fall
outside that limited grant of jurisdictional authority.
     Mr. Raghubir suggests that the Court of Federal
Claims has jurisdiction because his complaint raised a
breach of contract claim. But the only such assertion
raised in his complaint was a breach of an implied contract
set forth in the oath of office taken by the judges presiding
Case: 21-102      Document: 10   Page: 3    Filed: 12/22/2020




IN RE: RAGHUBIR                                                 3



over his prior litigation leading to his incarceration. There
is no non-frivolous argument that the Court of Federal
Claims has jurisdiction over such a claim. See Taylor v.
United States, 747 F. App’x 863, 863–64 (Fed. Cir. 2019)
(affirming the Court of Federal Claims’ dismissal for lack
of jurisdiction over allegations of “breached contracts aris-
ing from various oaths of office”). Likewise, Mr. Raghubir’s
vague allegations of constitutional due process and equal
protection violations cannot support jurisdiction. See Le-
Blanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995)
(holding that the Due Process Clause of the Fourteenth and
Fifth Amendments and the Equal Protection Clause of the
Fourteenth Amendment do not generally authorize suit for
damages against the federal government). Finally, there
is no non-frivolous argument to be made that the Court of
Federal Claims had jurisdiction to review his prior crimi-
nal cases or over any tort or criminal violation relating to
the alleged conspiracy to keep him incarcerated. See
Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).
      Accordingly,
      IT IS ORDERED THAT:
      The petition and all pending motions are dismissed.
                                 FOR THE COURT

        December 22, 2020        /s/ Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court
s28